tcmemo_2011_264 united_states tax_court joyce ann linzy petitioner v commissioner of internal revenue respondent docket no filed date joyce ann linzy pro_se brian a press for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty under sec_6662 a of dollar_figure after concessions the issues for decision are whether petitioner substantiated deductions claimed on her schedule c profit or loss from business and schedule e supplemental income and loss whether petitioner substantiated deductions for medical_expenses charitable_contributions and home mortgage interest and whether petitioner is liable for an accuracy- related penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois at the time the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar petitioner concedes that she failed to report gambling income of dollar_figure on her form_1040 u s individual_income_tax_return for respondent concedes that the dollar_figure of social_security income petitioner received on behalf of her minor children was not taxable petitioner claimed the standard_deduction on her tax_return at trial petitioner stated that she would like to itemize her deductions adjustments made to petitioner’s self-employment_tax child_tax_credit and earned_income_credit are computational and will be resolved by our holding herein during petitioner owned and operated an income_tax return preparation business tax_return business petitioner operated her tax_return business out of an apartment building building that she owned the building consisted of two floors with separate apartments on each floor and a basement petitioner used the first floor apartment unit one for her tax_return business petitioner used the basement and part of the second floor apartment unit two for her personal_residence petitioner rented the portion of unit two that she did not use as her personal_residence in petitioner paid mortgage interest and points of dollar_figure on the building petitioner prepared her form_1040 for she attached a schedule c for her tax_return business and attached a schedule e to report her gross_income and expenses related to her rental_activity on her schedule c petitioner reported gross_receipts of dollar_figure and total expenses of dollar_figure respondent disallowed all petitioner had been employed as an income_tax_return_preparer since before she opened her own tax_return business in unit one is the same size as unit two petitioner did not know the exact square footage of the building or each unit respondent treated the rented room as one-sixth of the building for purposes of the mortgage interest_deduction allowance petitioner did not object to this or establish that she rented a greater portion of the house thus for all relevant purposes we treat petitioner as having rented one-sixth of the building or part of petitioner’s claimed expenses for contract labor repairs and maintenance and utilities petitioner also claimed a mortgage interest_deduction of dollar_figure on her schedule c on her schedule e petitioner reported rents received of dollar_figure and expenses relating to her rental_activity of dollar_figure the expenses included dollar_figure of mortgage interest_paid of which respondent disallowed dollar_figure petitioner did not elect to itemize her deductions but rather claimed the standard_deduction however at trial petitioner stated that she would like to itemize her deductions petitioner stated that in she paid dollar_figure for medical_expenses and contributed dollar_figure to charities in petitioner made a dollar_figure cash contribution to lakeshore public television and on date she contributed dollar_figure to schneider public school petitioner also made several contributions to faith deliverance christian center faith deliverance during the contributions to faith deliverance are evidenced by a letter from the church dated date indicating that petitioner contributed a total of dollar_figure and several copies of checks all for amounts of dollar_figure or more in addition petitioner made several contributions to progressive ministries these contributions are evidenced by a tithing statement from progressive ministries dated date stating that petitioner contributed a total of dollar_figure and several copies of checks some of which are for amounts less than dollar_figure i deficiency opinion the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving the determinations erroneous rule a the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed and this includes the burden of substantiation id 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 a schedule c expenses on her schedule c for her tax_return business petitioner reported dollar_figure of gross_income and dollar_figure of total expenses respondent denied all of petitioner’s claimed dollar_figure of contract labor expenses dollar_figure of petitioner’s claimed dollar_figure utilities expense and dollar_figure of petitioner’s claimed dollar_figure repairs and maintenance expense sec_162 provides a deduction for certain business- related expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 see also 383_us_687 the term necessary imposes only the minimal requirement that the expense be ‘appropriate and helpful’ for ‘the development of the taxpayer’s business’ quoting 290_us_111 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of the business involved whether an expense is ordinary is determined by time place and circumstances welch v helvering supra pincite if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir in order for the court to on the other hand sec_262 generally disallows a deduction for personal living or family_expenses estimate the amount of an expense the court must have some basis upon which an estimate may be made id pincite without such basis any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner presented canceled checks bank account statements receipts and invoices purporting to substantiate various items claimed as business_expense deductions these records are not well organized and have not been submitted to the court in a fashion that allows for easy association with the portions of deductions that remain in dispute nevertheless we make what sense we can with what we have to work with and summarize our findings in the following paragraphs contract labor in general payments made or incurred by a trade_or_business for personal services rendered are ordinary and necessary business_expenses and may be deducted under sec_162 sec_1_162-7 income_tax regs petitioner claimed on her schedule c a deduction of dollar_figure for contract labor respondent disallowed the entire amount for lack of substantiation none of the numerous receipts petitioner offered in support of her claimed contract labor expense were for contract labordollar_figure however some of the receipts were for valid business_expenses for example petitioner introduced receipts for blinds carpet repairs and furniture properly deductible elsewhere on petitioner’s schedule c we permit those expenses to be deducted and discuss them below in the appropriate expense category at trial petitioner attempted to claim a deduction for additional contract labor expenses petitioner introduced photocopies of checks and a few pages of someone’s handwritten timesheet the checks are photocopied such that the dates are missing or incomplete and the full amount cannot be determined for one of the checks these records are incomplete and there is not enough information to permit a reasonable estimate accordingly respondent’s complete disallowance of petitioner’s dollar_figure deduction for contract labor is sustained mortgage interest petitioner claimed a deduction of dollar_figure for mortgage interest related to her tax_return business petitioner is permitted to deduct on her schedule c only the mortgage interest associated with her tax_return business see sec_162 coffman v commissioner tcmemo_2000_7 permitting mortgage interest relating to home_office to be deducted on schedule c petitioner paid dollar_figure in mortgage interest for the building in one-third of the building was used for petitioner’s tax_return business thus petitioner is entitled to deduct one- third of the mortgage interest or dollar_figure on her schedule c repairs and maintenance on her schedule c petitioner claimed a deduction of dollar_figure for repairs and maintenance respondent allowed only dollar_figure petitioner introduced no evidence with respect to the portion of the repairs and maintenance expense respondent denied petitioner did however attempt to deduct dollar_figure for repair work on unit one’s security system as contract labor this expense is properly deductible as a repairs and maintenance expense thus in addition to the repairs and maintenance expense allowed in the notice_of_deficiency petitioner is entitled to deduct an additional dollar_figure utilities petitioner claimed a deduction of dollar_figure on her schedule c for utilities respondent allowed only dollar_figure after reviewing the evidence we conclude that petitioner is entitled to deduct more than respondent allowed but less than what she claimed to substantiate her utilities expense deduction petitioner provided respondent allowed the following repair expenses dollar_figure to hugo gomez carpet dollar_figure to butler home doors dollar_figure to complete relief heating repair dollar_figure to wal-mart totes dollar_figure anna’s linen window treatment dollar_figure to rossi custom lamps and tables dollar_figure to rossi custom furniture and dollar_figure to century tile measuring for carpet several of these expenses were expenses petitioner had claimed for contract labor her monthly statements for gas electricity and security alarm servicedollar_figure according to her gas and electric statements in petitioner paid dollar_figure for gas and dollar_figure for electricity for unit one petitioner paid dollar_figure per month for security alarm services for unit one for a total of dollar_figure paid during accordingly petitioner is entitled to deduct dollar_figure for utilities on her schedule c thus in addition to the utilities expense deduction allowed in the notice_of_deficiency petitioner is entitled to deduct dollar_figure depreciation petitioner listed no depreciation expense on her schedule c however during petitioner purchased several depreciable items she did not depreciate the costs of these items but instead claimed the costs as contract labor expenses petitioner must depreciate the property she purchased in for her tax_return business if the property has a useful_life greater than year see sec_167 bruns v commissioner tcmemo_2009_168 requiring taxpayer to depreciate cost of cd player and furniture because they had expected useful_life greater than year the following expenses must be depreciated dollar_figure for blinds eddie z dollar_figure for vacuum oreck dollar_figure for desk staples dollar_figure for the utilities were billed separately to each unit thus the utility bills for petitioner’s tax_return business are separate from the utility bills for her personal_residence draw file staples dollar_figure for dining set wickes and dollar_figure for fence ramirez iron works the expenses petitioner incurred for siding and tuckpointing the building are capital expenditures capital expenditures include any amount_paid for permanent improvements or betterments made to increase the value of any property see sec_263 a taxpayer is not entitled to deduct a capital_expenditure but may be allowed a depreciation deduction if the property is used in a trade_or_business or is held_for_the_production_of_income sec_263 sec_167 see 503_us_79 petitioner must capitalize the dollar_figure paid for siding grace home improvements and the dollar_figure paid for tuckpointing grace home improvements sec_168 provides that the recovery_period for nonresidential_real_property i sec_39 years petitioner has not suggested that any of the shorter recovery periods listed in sec_168 applies improvements made to real_property are depreciated using the same recovery_period applicable to the underlying property as if the underlying property were placed_in_service at the time the improvements were made sec_168 therefore the amounts must be capitalized with a 39-year recovery_period the parties shall determine in their rule_155_computations the exact amount of the depreciation deduction to which petitioner is entitled b schedule e mortgage interest_deduction petitioner reported on her schedule e rents received of dollar_figure and expenses of dollar_figure associated with her rental activitydollar_figure petitioner claimed a deduction of dollar_figure for mortgage interest and respondent allowed only dollar_figure sec_212 permits a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income and for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income therefore petitioner is entitled to deduct the amount of the mortgage interest_paid that relates to her rental_activity petitioner used one-sixth of the building for her rental_activity thus in addition to the mortgage interest_expense allowed in the notice_of_deficiency petitioner is entitled to deduct dollar_figure on her schedule edollar_figure c schedule a as stated above petitioner did not elect to itemize her deductions for at trial however petitioner stated that she would like to itemize her deductions so that she could deduct respondent did not argue that petitioner failed to actively participate in her rental real_estate activity and would therefore be unable to take advantage of the dollar_figure offset for rental_real_estate_activities under sec_469 this amount is more than what respondent allowed because respondent calculated the mortgage interest_deduction using a mortgage interest_expense of dollar_figure but we found petitioner had dollar_figure of mortgage interest_expense for medical_expenses paid and charitable_contributions made in see carter v commissioner tcmemo_1976_23 stating that the standard_deduction election is not an irrevocable one petitioner claims that she paid dollar_figure for medical_expenses and made charitable_contributions of dollar_figure respondent argues that petitioner is not entitled to the deductions for medical_expenses and charitable_contributions medical expense sec_213 generally allows a deduction for expenses paid during a taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his or her spouse or dependents to the extent that such expense exceeds percent of adjusted_gross_income to substantiate medical_expenses under sec_213 the taxpayer must furnish the name and address of each person to whom payment was made and the amount and date of each such payment see sec_1_213-1 income_tax regs petitioner has not established that she made any uncompensated payments for medical_expenses in accordingly petitioner is not entitled to deduct her claimed medical_expenses mortgage interest_expense home mortgage interest is generally deductible under sec_163 subject_to the requirements of subsection h therefore petitioner is entitled to deduct the mortgage interest attributable to the portion of the building she used as her residence petitioner used the basement and most of the second floor as her personal_residence thus petitioner is entitled to deduct dollar_figure for home mortgage interestdollar_figure charitable_contribution in general a taxpayer is entitled to deduct charitable_contributions made during the taxable_year to or for_the_use_of certain types of organizations sec_170 c a taxpayer is required to substantiate charitable_contributions records must be maintained sec_6001 sec_1_6001-1 income_tax regs a contribution of cash in an amount less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution sec_1 170a- a income_tax regs contributions of cash or property of dollar_figure or more require the donor to obtain contemporaneous written acknowledgment of the donation from the doneedollar_figure sec_170 at a minimum the schedule a mortgage interest_deduction dollar_figure total mortgage interest x portion of building used as personal_residence - dollar_figure mortgage interest attributable to rental business if a taxpayer makes separate contributions of less than dollar_figure to a donee organization during a taxable_year they are not required to obtain contemporaneous written acknowledgment even if the sum of the contributions is dollar_figure or more sec_1_170a-13 income_tax regs contemporaneous written acknowledgment must contain a description of any property contributed a statement as to whether any goods or services were provided in consideration and a description and good_faith estimate of the value of any goods or services provided in consideration sec_170 a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return sec_170 a lakeshore public television petitioner is entitled to deduct the dollar_figure she contributed to lakeshore public television the cash contribution was for less than dollar_figure and was substantiated by a receipt evidencing the name of the donee the date of the contribution and the amount of the contribution see sec_1_170a-13 income_tax regs b schneider school petitioner is not entitled to a deduction for the dollar_figure she contributed to schneider school the contribution must be substantiated by a contemporaneous written acknowledgment because it was for more than dollar_figure although petitioner received a receipt from the chicago public schools it does not qualify as a contemporaneous written acknowledgment because it does not state whether she received any goods or services in exchange for her contribution see sec_170 c faith deliverance petitioner is not entitled to deduct the dollar_figure she contributed to faith deliverance petitioner introduced a letter from the church dated date and copies of several checks each for more than dollar_figure and made out to the church’s pastor and his wife the letter does not state whether petitioner received goods or services in exchange for contribution and was not received by the earlier of her return’s filing_date or its due_date of date see sec_170 c thus there is no contemporaneous written acknowledgment from the donee that would permit petitioner to deduct the contributions d progressive ministries petitioner is entitled to deduct dollar_figure of the dollar_figure contributions she made to progressive ministries to substantiate the progressive ministries contributions petitioner introduced checks made out to progressive ministries and a tithing statement from progressive ministries dated date because petitioner did not receive the tithing statement by the earlier of her return’s filing_date or its due_date of date it is not a contemporaneous written acknowledgment see id thus petitioner does not have proper substantiation for the contributions of dollar_figure or more however the tithing statement and canceled checks substantiate petitioner’s contributions of less than dollar_figure see sec_1 170a- f income_tax regs thus petitioner is entitled to deduct the following charitable_contributions dollar_figure contributed on date dollar_figure contributed on date and dollar_figure contributed on date accordingly petitioner is entitled to deduct dollar_figure for charitable_contributions made during petitioner’s itemized_deductions of dollar_figure exceed her head_of_household standard_deduction of dollar_figure thus she can itemize her deductions ii sec_6662 penalty pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 disregard means any careless reckless or intentional disregard sec_6662 understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position and has a reasonable basis for such position or has substantial_authority for the tax treatment of the item sec_6662 the burden of production is on the commissioner to produce evidence that it is appropriate to impose the relevant penalty see sec_7491 116_tc_438 petitioner’s records were insufficient to substantiate several of her claimed deductions and she failed to keep adequate books_and_records furthermore petitioner a tax_return_preparer with more than years’ experience improperly deducted the cost of numerous items instead of depreciating the items as required_by_law although petitioner credibly testified as to the business_purpose for her claimed deductions her underpayment was still attributable to her negligence see griggs v commissioner tcmemo_2008_234 taxpayer who credibly testified regarding profit_motive of business ventures was liable for accuracy-related_penalty because he failed to substantiate most claimed deductions and failed to keep adequate books_and_records accordingly respondent has met his burden of production see smith v commissioner tcmemo_1998_33 sec_1_6662-3 income_tax regs the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite petitioner offered no evidence that she acted with reasonable_cause and in good_faith accordingly we hold that petitioner is liable for a sec_6662 accuracy-related_penalty due to negligence or disregard of rules or regulationsdollar_figure to reflect the foregoing decision will be entered under rule furthermore petitioner would also have been liable for a sec_6662 penalty insofar as the rule_155_computations show a substantial_understatement_of_income_tax
